Citation Nr: 0811896	
Decision Date: 04/10/08    Archive Date: 04/23/08

DOCKET NO.  06-00 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for depression, including 
as secondary to 
service-connected orthopedic disabilities.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel




INTRODUCTION

The veteran had active military service from March to June 
1993 and from February to September 2003.  He also served in 
the Puerto Rico Army National Guard from 1992 to 2003.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a July 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.  


FINDING OF FACT

There is competent, persuasive medical evidence of record 
indicating the veteran's depression is at least partly the 
result of dealing with the functional impairment attributable 
to his service-connected orthopedic disabilities.


CONCLUSION OF LAW

The veteran's depression is proximately due to his service-
connected orthopedic disabilities.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

Review of the claims file shows compliance with the Veterans 
Claims Assistance Act (VCAA), 38 U.S.C.A. § 5100 et seq.  See 
also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Since, 
however, the Board is granting the claim, regardless, 
there is no need to discuss in detail whether there has been 
compliance with the notice and duty to assist provisions of 
the VCAA because even if, for the sake of argument, there has 
not been, this is inconsequential and, therefore, at most 
harmless error.  See 38 C.F.R. § 20.1102.

In addition, although the record reflects that the RO has not 
provided notice concerning the downstream initial disability 
rating and effective date elements of the claim, as required 
by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007), 
the RO will have the opportunity to provide the veteran this 
additional notice when implementing the Board's decision 
granting secondary service connection and preparing to assign 
the initial rating and effective date for the disability.  In 
this way, no harm will come to the veteran.

Governing Laws and Regulations for Service Connection

Service connection may be granted if it is shown the veteran 
suffers from a disability resulting from an injury sustained 
or disease contracted in the line of duty, or for aggravation 
during service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 
3.306.



Service connection requires competent evidence showing:  (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  See 
also Hickson v. West, 12 Vet. App. 247, 252 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

Some diseases on the other hand are chronic, per se, such as 
psychoses, and therefore will be presumed to have been 
incurred in service, although not otherwise established as 
such, if manifested to a degree of ten percent or more within 
one year after service.  This presumption, however, is 
rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

So service connection may be established either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

In addition, disability can also be service connected on a 
secondary basis if it is proximately due to or the result of 
a service-connected condition.  38 C.F.R. § 3.310(a).  
Moreover, secondary service connection may be established, as 
well, by any increase in severity (i.e., aggravation) of a 
nonservice-connected condition that is proximately due to or 
the result of a service-connected condition.  38 C.F.R. 
§ 3.310(b), effective October 10, 2006.  See 71 Fed. Reg. 
52,744-52,747 (September 7, 2006).  A claim for secondary 
service connection requires competent medical evidence 
linking the asserted secondary disorder to the service-
connected disability.  Velez v. West, 11 Vet. App. 148, 158 
(1998).  



Analysis

The veteran contends that he is depressed from having to 
constantly cope with the effects of his several service-
connected disabilities - specifically, his lumbar spine, 
cervical spine, right shoulder, and right foot disorders, and 
also the radiculopathy affecting all four extremities.  See 
his August 2005 notice of disagreement (NOD) and his January 
2006 substantive appeal (VA Form 9).  He also initially 
alleged direct service connection for his depression, and the 
RO has also considered this alternative theory of 
entitlement.  When determining whether a veteran is entitled 
to service connection, all potential theories of entitlement, 
direct and secondary, must be considered.  Szemraj v. 
Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  Thus, so, 
too, will the Board address service connection on both a 
direct and secondary basis in this appeal.

The veteran's service medical records (SMRs) dated from March 
to June 1993 and from February to September 2003 are 
unremarkable for any complaint, treatment, or diagnosis of 
depression or any other acquired psychiatric disorder.  Post 
service, upon a thorough examination of the veteran, an 
August 2004 VA examiner for mental disorders specifically 
found the veteran had no then current psychiatric disorder, 
let alone one related to his military service.  Indeed, even 
the veteran, himself, also denied to that examiner the 
occurrence of any traumatic event during service or any 
disturbing thoughts about his military service that could 
have even precipitated an acquired psychiatric disorder.

In contrast, in April 2006 a private psychiatrist, J.M., MD., 
indicated that events in Iraq, as well as the veteran's 
service-connected orthopedic disabilities, caused his then 
current depression.  Although there is some circumstantial 
evidence in support of this opinion as to secondary service 
connection, the opinion as to direct service connection is 
simply not supported by the evidence of record, and there is 
no basis provided for this opinion insofar as direct service 
connection.  In this regard, this physician's failure to 
provide a medical basis for the opinion lessens the weight 
and credibility of it.  Hernandez-Toyens v. West, 11 Vet. 
App. 379, 382 (1998).  


In addition, there is no indication Dr. J.M. had access to 
the veteran's SMRs or other current treatment records, 
including the report of the VA examination, when providing 
this opinion on direct service connection.  Although the U.S. 
Court of Appeals for Veterans Claims (Court) has held that VA 
cannot reject a medical opinion simply because it is based on 
a history supplied by the veteran, the critical question is 
whether that history is accurate and credible.  Kowalski v. 
Nicholson, 19 Vet. App. 171 (2005); Coburn v. Nicholson, 19 
Vet. App. 427, 432 (2006) (reliance on a veteran's statement 
renders a medical report incredible only if the Board rejects 
the statements of the veteran).

Here, the Board rejects any assertions by the veteran of 
"traumatic" psychiatric experiences in Iraq resulting in a 
current psychiatric disorder, as his service and post-service 
medical records simply do not support such a connection as 
even he denied this possible correlation during his August 
2004 VA examination.  Overall, as to direct service 
connection, the competent medical evidence of record shows no 
connection between his current depression and his two periods 
of military service, and this evidence clearly outweighs any 
evidence in support of this nexus.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000); Maggitt v. West, 202 F.3d 1370, 
1375 (Fed. Cir. 2000).

However, there is sufficient evidence supporting service 
connection for depression on the alternative secondary basis.  
In particular, in his April 2006 opinion, Dr. J.M. also 
indicated the veteran's current depression is partly the 
result of having to cope with the effects of his physical 
conditions, which are in fact service connected.  
Specifically, several VA orthopedic examinations in October 
2004 and VA treatment records from 2004 and 2005 confirm the 
severity of the veteran's service-connected lumbar spine, 
cervical spine, right shoulder, and right foot disabilities, 
and also his associated radiculopathy affecting all four 
extremities.  Concerning this, the RO has assigned him a 
combined 70 percent disability rating for these service-
connected disabilities.  See 38 C.F.R. § 4.25 (combined 
ratings table).  Therefore, there is some circumstantial 
medical evidence suggesting the relative combined severity of 
these orthopedic disorders, thereby adding support to Dr. 
J.M.'s opinion as to secondary service connection.


Therefore, the Board finds there is competent medical 
evidence of a secondary cause-and-effect relationship between 
the veteran's current depression, diagnosed in 2006, and the 
effects of his several service-connected orthopedic 
disabilities.  Velez 11 Vet. App. at 158.  See also Wallin v. 
West, 11 Vet. App. 509, 512 (1998) and McQueen v. West, 13 
Vet. App. 237 (1999) (both indicating, like Velez, 
that competent medical nexus evidence is required to 
associate the depression with the service-connected 
orthopedic disabilities).


ORDER

Service connection for depression is granted, as secondary to 
the service-connected orthopedic disabilities.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


